UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

HEIDI LYNN WOLFANGER,

                                 Plaintiff,

                      -vs-                      No. 16-CV-6688-MAT
                                                DECISION AND ORDER
ANDREW M. SAUL,1 Commissioner of
Social Security,

                                 Defendant.


                                 INTRODUCTION

     Represented by counsel, Heidi Lynn Wolfanger (“Plaintiff”)

commenced this action pursuant to Title II of the Social Security

Act (“the Act”) seeking review of the final decision of the

Commissioner     of     Social     Security     (“the     Commissioner”   or

“Defendant”), which denied her application for disability insurance

benefits (“DIB”). This Court issued a decision reversing the

Commissioner’s decision and remanding the case to the Social

Security Administration (“SSA”) for calculation of benefits. Now

before the Court is Plaintiff’s Motion for attorney’s fees pursuant

to 42 U.S.C. § 406(b). Counsel is requesting a fee of $17,436.75.

                             PROCEDURAL HISTORY

     Plaintiff’s civil action was before this Court for judicial

review   of    the     Commissioner’s   decision        denying   Plaintiff’s

application for DIB. (Docket No. 27). On May 30, 2018, the U.S.




     1
       The President nominated Andrew M. Saul to be Commissioner of
Social Security and the Senate confirmed his appointment on June 4,
2019, vote number 133. He is substituted pursuant to Fed. R. Civ.
P. 25(d). The Clerk is directed to amend the caption to comply with
this substitution.
District Court for the Western District of New York           remanded the

case to the SSA for calculation of benefits. Id.

     Plaintiff filed a motion for attorney’s fees under the Equal

Access to Justice Act (“EAJA”) and entered into a stipulation with

United States Attorney Kathryn L. Smith. (Docket No. 25). The Court

approved the stipulation awarding an EAJA fee of $6,517.24 on

September 10, 2018. Id.

     Counsel and Plaintiff entered into a contingency fee agreement

stating counsel shall charge and receive 25% of Plaintiff’s past

due benefits if Plaintiff won the case. (Docket No. 27 Exhibit A).

The agreement also states that if the 406(b) fee is awarded to

counsel then counsel must return the smaller fee award, usually the

EAJA fee award, to Plaintiff. Id. The agreement was signed by

Plaintiff on October 6, 2016, and by counsel on October 13, 2016.

Id. At 2.

                       APPLICABLE LEGAL PRINCIPLES

     Section 406(b) provides in relevant part that “[w]henever a

court renders a judgment favorable to a claimant. . . who was

represented   before    the   court   by   an   attorney,   the   court   may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,



                                      2
535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”   Id.       (footnotes   omitted).   Thus,    it   is    the

district court’s responsibility to determine whether the requested

fees are     reasonable,     as    required    by Social   Security      Act   and

Gisbrecht, supra.

     After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”    2)   whether    the     attorney   unreasonably      delayed     the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits

awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).

                                    DISCUSSION

     A. Reasonableness of the Fee Requested

     As an initial matter, the Court notes that the Social Security

Administration’s (“SSA”) Notice of Award states that Plaintiff’s

first check would be in the amount $850.00, representing benefits

through December 2018. The SSA also stated that it withheld 25% to

pay any representative’s fee in the amount of $17,436.75 to pay


                                        3
Plaintiff’s representative. Thus, it appears that her total past

due   benefits   amount   was   $69,747.00,    which    amount    is    nowhere

reflected on the SSA’s Notice of Award. Using the figure of

$17,436.75, Ccounsel’s requested amount of $17,436.75 does not

exceed the statutory cap and is permissible under the fee agreement

between Plaintiff and Counsel, which, consistent with the statutory

cap, allows for up to 25 percent of any past due benefits awarded.

      With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s effective briefing secured a remand to the SSA by this

Court for calculation of benefits. This factor weighs in favor of

finding reasonableness.

      Turning to the second factor, Counsel did not engage in

dilatory   litigation     tactics   or    otherwise   cause     delay   in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

      With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant   and    counsel’s     “normal     hourly    billing     charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Dividing



                                     4
the Section 406(b)(1) fee requested ($17,436.75) by the total hours

expended by Counsel and paralegals (38.9 hours) yields an effective

hourly rate of $448.25. However, the Commissioner states the 9.6

hours spent on the case by paralegals should be subtracted from the

total hours expended by counsel. Therefore, with a total of 29.3

hours the effective hourly rate would be $595.11. The Commissioner

states that “Courts in the Second Circuit have generally viewed

such an hourly rate to be reasonable.” See Docket No. 28 at 2

(citing Heffernan v. Astrue, 87 F. Supp. 3d 351, 356-57 (E.D.N.Y.

2015) (other citations omitted). The Commissioner also “recommends

that this Court find that the requested Section 406(b) fee award is

reasonable and is not a windfall.” Id. Additionally, “[w]hile

either hourly rate is no doubt considerable, both nonetheless fall

well within the range of rates recently approved by courts in this

district   and   elsewhere   in   the   Second   Circuit      when   analyzing

applications under 42 U.S.C. § 406(b).” Rita M. B. v. Berryhill,

No. 5:16-CV-0262 (DEP), 2018 WL 5784101, at *6 (N.D.N.Y. Nov. 5,

2018).

      The Court further observes that a contingent fee outside of

the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s   fees   are   based   solely   on    past   due   benefits.   See

42 U.S.C. § 406(b)(1). The value of this case to Plaintiff is

greater than the amount of past due benefits received. In addition,

the value of health care benefits attendant to Title II benefits is

not included in the computation of the fee under Section 406(b)(1).



                                    5
Counsel, on the other hand, assumed a substantial risk of loss in

taking this case, given that Plaintiff’s claim had been denied at

multiple levels of agency review before the initiation of this

civil action. In this regard, the Court considers the deference

owed to lawful attorney-client fee agreements, Gisbrecht, 535 U.S.

at 793, and the interest in assuring that attorneys continue to

represent clients such as Plaintiff. Id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner

does not disagree. Additionally, Counsel has stated that he will

refund the amount of the EAJA fee award to Plaintiff (i.e.,

$6,517.24) should the Section 406(b) application be approved.

(Docket No. 27 at 3). See Gisbrecht, 535 U.S. at 796 (“Fee awards

may be made under both prescriptions [in the EAJA and Section

406(b)], but the claimant’s attorney must ‘refun[d] to the claimant

the amount of the smaller fee.’”) (quoting Act of Aug. 5, 1985,

Pub. L. 99–80, § 3, 99 Stat. 186; second alteration in original).



B.   Timeliness of the Section 406(b) Motion

     The law within the Second Circuit is unsettled regarding the

deadline to file a Section 406(b) motion. The Act does not require

a fee application to be filed within any specific time limit,

“making   the   timeliness   question   somewhat   more   complicated.”

Geertgens v. Colvin, No. 13 CIV. 5133(JCF), 2016 WL 1070845, at *2

(S.D.N.Y. Mar. 15, 2016). The Second Circuit has not yet squarely

addressed the question of what standard should govern the question



                                  6
of whether a Section 406(b) application is timely filed. Courts in

this District, up until recently, had consistently applied a

reasonableness standard. See, e.g., Jenis v. Colvin, 12-CV-0600A,

2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26, 2016) (Section 406(b)

application filed four months after notice of award was filed

within a reasonable time and was timely); see also Buckingham v.

Astrue, 07-CV-159-JTC, 2010 WL 4174773, at *1 (W.D.N.Y. Oct. 25,

2010) (granting Section 406(b) application filed 98 days after

notice of award received, without consideration of timeliness); but

see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452 (W.D.N.Y. 2018),

appeal docketed, 18-2044 (2d Cir. July 11, 2018). However, newly

enacted Western District of New York Local Rule 5.5(g)(1) rejects

the 14-day standard and sets a window of 65 days for filing Section

406(b) applications.

     Counsel   does   not   address       timeliness   in   his   motion   for

attorney’s fees under Section 406(b). However, the Commissioner

represents that counsel’s fee petition is timely because the Notice

of Award is dated December 20, 2018, and the instant action was

filed January 7, 2019, making the instant action filed a total of

18 days after the December 20, 2018, Notice of Award. See Docket

No. 28 at 2. Therefore there is no issue of delay and his Section

406(b) Motion, filed January 7, 2019, is timely under new Local

Rule 5.5, which may be applied, insofar as just and practicable, to

all actions pending as of January 1, 2019.




                                      7
                             CONCLUSION

     For the reasons set forth above, the Court grants the Section

406(b)(1)   Motion (Docket   No.    27)   in its   entirety   and   awards

Plaintiff attorney’s fees in the amount of $17,436.75. The Court

directs the Commissioner to release the funds withheld from the

benefits awards. Upon receipt of the Section 406(b) fee, Counsel is

directed to remit to Plaintiff $6,517.24, representing the EAJA

fees received in Plaintiff’s case before this Court.

     ALL OF THE ABOVE IS SO ORDERED.

                                   S/Michael A. Telesca

                             ____________________________
                         HONORABLE MICHAEL A. TELESCA
                             United States District Judge

DATED:      July 5, 2019
            Rochester, New York




                                    8
